UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20700
                         Summary Calendar


                         MICHAEL MADISON,

                                              Plaintiff-Appellant,


                              VERSUS


               HOUSTON INDEPENDENT SCHOOL DISTRICT;
           BOARD OF EDUCATION FOR HISD; DR. ROD PAIGE,

                                             Defendants-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                          (H-97-CV-3625)


                         January 10, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Madison filed suit against the Houston Independent

School District ("District"), Board of Education for the District

("Board"), and Dr. Rod Paige, Superintendent of the District,

alleging that he was terminated in violation of his First Amendment

right to freedom of speech and Fourteenth Amendment right to due

process in violation of 42 U.S.C. § 1983.    Madison also asserted



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
identical claims under the Texas Constitution as well as breach of

contract claim under state common law.     The District and other

defendants answered asserting that Madison was terminated for

violation of the District’s policy forbidding corporal punishment

based on a finding that he struck a student in the chest with a

paddle.   The district court granted the District’s motion for

summary judgment and Madison appealed.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the summary judgment record itself.   For the

reasons stated by the district court in its Order entered under

date of April 22, 1999, we AFFIRM the Final Judgment entered on

April 22, 1999, which granted summary judgment in favor of the

defendants.

          AFFIRMED.




                                2